Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata et al. (7,960,884).
Regarding claim 1, Miyata et al. shows a rare-earth permanent-magnetic axial coreless generator with double magnetic circuits, comprising:
a main shaft (11, Fig. 1);
a coreless stator winding (16), which is arranged between the inner rotor structure (12b, so called for being inside of 18a and 19) and the outer rotor structure (12a, so called for being outside of 18a and 19), and can simultaneously cut a rotating magnetic field of the inner rotor structure and a rotating magnetic field of the outer rotor structure to generate power generation current (column 1, line 7);
an inner rotor structure, which is connected with the main shaft (11), has an independent permanent magnetic circuit (13b) and can be driven to rotate by the main shaft (11) to generate one rotating magnetic field; and
an outer rotor structure, which is spaced apart from the inner rotor structure by the coreless stator winding (16), is connected with the main shaft (11), has an independent permanent magnetic circuit (13a) and can be driven to rotate by the main shaft (11) to generate the other rotating magnetic field.
Regarding claim 2, Miyata et al. also shows wherein the stator winding comprises coil assemblies (16, 17) and a lead-out wire (not shown); the coil assemblies can simultaneously cut the rotating magnetic field of the inner rotor structure and the rotating magnetic field of the outer rotor structure to generate the power generation current; and the lead-out wire is used for connecting the coil assemblies with external electrical equipment (not shown).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the rare-earth permanent-magnetic axial coreless generator with double magnetic circuits, wherein the inner rotor structure (3) comprises permanent magnets (31) of inner rotor, an annular load bearing piece (32) of inner rotor, a connecting piece (33) of inner rotor and a fixing casing (34) of inner rotor; the permanent magnets (31) of inner rotor are arranged on an outer wall of the annular load bearing piece (32) of inner rotor to form a permanent magnetic field; one end of the connecting piece (33) of inner rotor is connected with an inner wall of the annular load bearing piece (32) of inner rotor; the other end of the connecting piece (33) of inner rotor is connected .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



12/4/2021

/DANG D LE/Primary Examiner, Art Unit 2834